Title: Bernard McMahon to Thomas Jefferson, 24 October 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          Dear Sir, Philadelphia Octr 24th 1812.
          I had the pleasure of receiving yours of the 11th inst and am happy that the articles sent to you last spring have succeeded to your satisfaction, and that you recd the few roots I lately sent you in good condition. I am much obliged to you for your former favors and also for your intention of sending me the box of seeds you were pleased to mention.
          With this letter I expect you will receive a small box containing,
          
            
              6 Roots
              Watsonia Meriana.
              (Gawler)
            
            
              6do
              Trittonia fenestrata
              do
            
            
              6do
              Trittonia fenestrata B
              do
            
            
              6Morea flexuosa

            
          
          All Cape of Good Hope bulbs and consequently, with you, belonging to the Green-House department.
          1 Root silver striped Crown Imperial, Hardy
          3 Roots Amaryllis Belladonna, or Belladona Belladonna Lily: these belong also to the Green-House; if their strong succulent fibres or roots retain their freshness, on receipt of them, do not have them cut off, but let them be planted with the bulbs in pots of good rich mellow earth; the flowers are beautiful and fragrant; their season of flowering is Septr & Octr 
          I am SirWith great esteem Yours respectfullyBernd McMahon
        